Citation Nr: 1416142	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-27 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bone degeneration, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for nerve damage, to include as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for fatty liver, to include as due to exposure to contaminated water at Camp Lejeune.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2008, the RO, in pertinent part, denied a compensable rating for bilateral hearing loss and service connection for a left knee and back disability.  The RO denied service connection for bone degeneration, nerve damage, and liver damage, secondary to exposure to contaminated water at Camp Lejeune in July 2010.  Jurisdiction presently resides with the RO in Louisville, Kentucky.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

At the time of the hearing the Veteran submitted additional evidence with a waiver of RO jurisdiction.

The issues of entitlement to an increased rating for bilateral hearing loss and service connection for a back disability, bone degeneration, nerve damage, and liver damage, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record does not relate the Veteran's current left knee disability to any event, injury, or disease in military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in May 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the May 2008 letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Copies of the Veteran's private treatment records also have been associated with the claims file.  The RO also has provided him with a VA examination in September 2009.  The examination report adequately addresses all the necessary criteria for rating the claim.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in December 2013, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the Veteran, who was represented by a Veterans Service Organization, acknowledged that the service connection claim for the left knee disability was on appeal and provided testimony regarding his arguments that his left knee disability was related to service.  The VLJ did not specifically note the bases of the prior determination, but did note the element that was lacking to substantiate the claim and suggested that the Veteran submit evidence showing a relationship between his present left knee disability and service.  The VLJ also asked specific questions directed at identifying the criteria for a service connection.  Finally the VLJ sought to identify any pertinent evidence not currently associated with the claim.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   In this case degenerative arthritis is considered a chronic disability under 38 C.F.R. § 3.309(a).  

In addition, certain chronic diseases, including arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran seeks service connection for a left knee disability.  He testified that he injured his knee in service when he jumped off the top of a bunk bed and hit his knee on a chair on the way down.  He stated that he was examined and put on light duty and that he was told that he had bruised the bone in his knee.  See December 2013 Board hearing testimony.

The service treatment records are consistent with the Veteran's report that he injured his left knee in service.  Specifically a January 1984 treatment record notes complaints of left knee pain for one and a half weeks after the Veteran jumped out of a rack and hit his knee on a chair.  The assessment was contusion to the left knee.  There is no further mention of treatment for the left knee in service.  The separation examination in July 1995 was negative for any findings pertaining to the left knee.

The medical evidence in the claims file also shows the presence of a left knee disability.  A June 2006 VA treatment record notes crepitance in the knee and complaints of pain.  A September 2009 private MRI of the left knee shows a posterior horn medial meniscus tear.  September 2009 VA x-ray examination of the left knee shows tricompartment degenerative findings.

While there is evidence of an injury to the left knee in service and a current left knee disability, there is no probative evidence relating the Veteran's current left knee disability to service.  Initially it is noted that the first diagnosis of degenerative arthritis was in September 2009, which was nearly 14 years after the Veteran's discharge from service in October 1995.  Thus, service connection for left knee arthritis is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

When examined by VA in September 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints and medical history.  After examining the Veteran the examiner determined that the Veteran's left knee degenerative joint disease was less likely as not caused by or a result of the left knee condition while in service.  The rationale given was that the service treatment records presented a complaint of the left knee, but after that event in 1984 there were no more complaints secondary to the left knee.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current left knee disorder is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between his current left knee disorder and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience knee pain since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he suffered injury to his knee in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  

It is within the Veteran's realm of personal knowledge whether he suffered injury to his left knee in service and has continued to experience knee pain since then.  The service treatment records document treatment for a left knee contusion in 1984, which are consistent with the Veteran's reports (although there is no record of a bruised bone in the knee; the assessment was contusion).  There also is no reason to doubt the Veteran's credibility in this regard.  However, while the service treatment records are consistent with the Veteran's report of injury to the left knee in service, the credibility of any statements regarding continuity of symptomatology in the left knee since service are undermined by the discharge examination at the end of service in which the Veteran denied any problems with his knees.  It is true that "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  However, this is not an instance in the absence of treatment, but the affirmative evaluation of the Veteran and the clinical findings being absent for any left knee disorder or complaints.  Therefore, his statements regarding continuity of symptomatology in the left knee since the initial injury are accorded little probative value.

In addition, it does not follow that any current left knee disorder is necessarily related to any demonstrated continuous symptomatology since service.  While the Veteran is competent to state that he has suffered from left knee pain since service, he is not competent to determine the underlying cause of the symptoms, i.e., arthritis, torn meniscus, etc.  Also, as noted, to the extent that the Veteran is asserting entitlement to service connection for torn meniscus based on continued symptomatology since service, service connection would not be warranted on this basis, as this part of the claim is not based on a chronic condition listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current left knee disorder is related to his military service; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any left knee disorder are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board also finds it significant that a VA physician in September 2009 found that after reviewing the claims file and pertinent medical history and examining the Veteran that the Veteran's current left knee disorder was not related to his left knee injury in service.  The rationale for the opinion was that there were no further complaints regarding the left knee after the initial injury.  The probative value of the September 2009 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current left knee disorder had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for a left knee disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran contends that he has bone degeneration, nerve damage, and liver damage as a result of exposure to contaminated water at Camp Lejeune, as well as from exposure to asbestos, and dirt, oil, and other substances from cleaning engines that had been in the Persian Gulf War.

The service treatment records show the Veteran's reports of exposure to asbestos for two and a half years in March 1992, but there is no clear indication from any objective findings that the Veteran had asbestos exposure in service.  The Veteran's DD Form 214 shows that he was a small arms technician, and self-propelled artillery repair/ tech during his service in the U.S. Marine Corps.  As part of the Veteran's theory of entitlement to service connection for the disabilities listed above is asbestos exposure, additional development should be conducted to determine whether or not there is any corroborative evidence of exposure to asbestos in service.

Also, none of the medical opinions of record address the likelihood that his bone degenerative, nerve damage, and/or liver damage is related to any asbestos exposure in service.  This should be remedied on remand.

With respect to the back disability, the Veteran contends that he injured his upper back in service and that he continued to have back pain since service, which progressed to the low back.  The Veteran underwent a VA examination in September 2009 in which the examiner determined that the Veteran's current back disability was not related to service because there was no evidence of injury to the low back in service.  However, the examiner did not consider the findings in the service treatment record of injury to the upper back in 1994 or the Veteran's contentions that his initial upper back injury progressed to a low back disability over the years.  Specifically an August 1994 treatment record shows complaints of pain to the upper middle back and an assessment of muscle spasm, right medial aspect of the trapezius.  Because of this deficiency in the September 2009 VA examination report, another medical opinion is warranted.

Finally regarding the Veteran's bilateral hearing loss disability, the evidence of record suggests a worsening in disability since the Veteran was last evaluated for compensation and pension purposes in June 2011.  Specifically in a June 2012 statement the Veteran stated that he felt his hearing loss had changed in severity and that even with the assistance of hearing aids he had difficulty hearing because of the constant ringing in his ears (he is also service-connected for tinnitus).  He also stated that he had a difficult time obtaining employment because of his hearing loss and that he used to be employed as a forklift operator but was now unable to perform that duty.  As the record indicates a potential worsening of the Veteran's bilateral hearing loss disability since he was last evaluated in June 2011 another examination is warranted to address the present severity of the disability.

In addition there is an outstanding audiogram that is not in the claims file or in Virtual VA or VBMS.  A July 2009 VA audiology consult notes that an audiogram was performed that day but there is no record of this audiogram.  This evidence should be added to the file or scanned into the virtual records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's treatment records from the VAMC in El Paso, Texas addressing the Veteran's hearing loss, back disability, bone degeneration, nerve damage, and liver damage from September 2012 to present.

2.  Associate with the claims file or scan into Virtual VA records a copy of a July 27, 2009 audiogram performed at the VAMC in El Paso, Texas.

3.  Conduct the necessary development to determine whether the Veteran was exposed to asbestos during his military service.

4.  Thereafter, if the evidence shows asbestos exposure in service, return the Veteran's claims file to the examiner who performed the April 2010 VA examination addressing the Veteran's disabilities he contends are due to exposure to asbestos, etc.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by a clinician with the relevant experience to ascertain the origins or etiology of any present bone degeneration, nerve damage, and liver damage.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders and an examination of the Veteran, the examiner should opine whether it is at least as likely as not that any current bone degeneration, nerve damage, and/or liver damage was caused by any event, injury, or disease, or first manifested in his military service.  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The rationale for all opinions expressed in the examination above should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

5.  Return the Veteran's claims file to the examiner who performed the September 2009 VA examination addressing the Veteran's back disability.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by a clinician with the relevant experience to ascertain the origins or etiology of his present back disability.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders and an examination of the Veteran, the examiner should opine whether it is at least as likely as not that any current  back disability was caused by any event, injury, or disease, or first manifested in his military service.  In addressing this question please address the following:

(a)  an August 1994 service treatment record showing complaints of pain to the upper middle back and an assessment of muscle spasm, right medial aspect of the trapezius, 

(b) a private treatment record from Texas Mutual Insurance Company noting an upper back sprain in November 2005,

(c)  a September 2009 private MRI of the thoracic spine showing multilevel disc disease, and

(d)  the Veteran's complaints of chronic low back and neck pain since service.

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The rationale for all opinions expressed in the examination above should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

6.  Schedule the Veteran for an appropriate VA examination of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss and state how the Veteran's employment is affected by the disability. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


